 1   MARGO A. RAISON, COUNTY COUNSEL
     By: Kathleen S. Rivera, Deputy (SBN 211606)
 2   Kern County Administrative Center
 3   1115 Truxtun Avenue, Fourth Floor
     Bakersfield, CA 93301
 4   Telephone 661-868-3800
     Fax 661-868-3805
 5
 6   Attorneys for Defendant County of Kern

 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10   MARK MCGOWAN, INDIVIDUALLY      )                  Case No.: 1:15-cv-01365 DAD SKO
     AND AS SUCCESSOR-IN-INTREST TO  )
11
     NANCY      JOYCE      GARRETT,  )
12   DECEASED;   DEBORAH    BLANCO,  )
     INDIVIDUALLY AND AS SUCCESSOR-  )                  JOINT STIPULATION FOR
13   IN-INTEREST TO NANCY JOYCE      )                  CONTINUANCE OF CERTAIN
14   GARRETT;                        )                  SCHEDULED DATES; ORDER
                                     )
15                      Plaintiffs,  )                  (Doc. 120)
                                     )
16   v.                              )
17                                   )
     COUNTY OF KERN, a municipality; )
18   NICHOLAS JOHN CLERICO, an )
     individual; and DOES 1 – 100;   )
19                                   )
20                      Respondents. )

21                                       JOINT STIPULATION
22          COME NOW the parties to this action jointly, through their respective attorneys of
23   record, and stipulate as follows:
24          1.      The parties previously stipulated to continue certain dates in this matter.
25   Specifically, all parties wished to pursue a second mediation prior to the filing of dispositive
26   motions and non dispositive motions, and therefore stipulated to continue the dates for the
27   filing of such motions, to allow time for mediation.
28

                                                             1
     ____________________________________________________________________________________________
     Joint Stipulation for Continuance of Certain Scheduled Dates; Order, 1:15-cv-01365 DAD-SKO
 1          2.      The parties submitted a Stipulation (Doc. No. 118) which was signed by this
 2   court on November 11, 2019 (Doc. No. 119).
 3          3.      This Order, Doc No. 119, set Jan. 14, 2020 for the filing date for dispositive
 4   motions and non dispositive motions.
 5          4.      Counsel for the parties agreed to use retired Kern County Superior Court Judge
 6   Friedman to mediate the matter, however due to his contractual agreement with Kern County
 7   Superior Court, Judge Friedman was ultimately unable to serve as mediator.
 8          5.      Counsel began discussions to choose another mediator, but due to the holidays,
 9   this process was delayed somewhat. Counsel intend to complete mediation by mid February
10   of 2020.
11          6.      Therefore, because all counsel wish to save the time and resources which will
12   be spent on pursuing their respective motions, all counsel stipulate to continue the deadline
13   for the filing of such motions, in order to attempt to meaningfully settle this matter.
14          7.      The parties further stipulate and request the court to VACATE and reset in
15   accordance with the court’s calendar the scheduled dates for: hearings for non-dispositive
16   motions and dispositive motions, the settlement conference and the pre-trial conference.
17          8.      The proposed stipulation does not disturb the dates for the pre trial conference
18   on May 18, 2020 or the trial on July 14, 2020.
19          9.      The parties therefore stipulate and propose the following amendments to the
20   case schedule in this matter:
21                  Event/Deadline                          Existing Date         Stipulated New Date
22    Non-Dispositive motions-Filing                   January 14, 2020           March 2, 2020
23
      Dispositive motions-Filing                       January 14, 2020           March 2, 2020
24
      Non-Dispositive Motion-Hearing                   Feb. 12, 2020              To be set by court
25
26    Dispositive Motion-Hearing                       March 3, 2020              To be set by court

27    Settlement Conference                            March 24, 2020             To be set by court
28

                                                             2
     ____________________________________________________________________________________________
     Joint Stipulation for Continuance of Certain Scheduled Dates; Order, 1:15-cv-01365 DAD-SKO
 1          10.    A proposed order is submitted herewith. The parties jointly request that the
 2   Court enter the proposed order.
 3          SO STIPULATED.
 4   Dated: Jan. 9, 2020                 MARGO A. RAISON, COUNTY COUNSEL
 5
 6                                       By: /S/ Kathleen S. Rivera
 7                                             Kathleen S. Rivera, Deputy
                                               Attorneys for Defendant County of Kern
 8
     Dated: Jan. 9, 2020                 CHAIN, COHN, STILES
 9
10
                                         By: /S/ Matthew C. Clark
11                                             MATTHEW C. CLARK
                                               Attorney for the Plaintiffs
12
13   Dated: Jan. 9, 2020                 THE LAW OFFICE OF THOMAS C. SEABAUGH

14
                                         By: /S/ Thomas C. Seabaugh
15
                                               THOMAS C. SEABAUGH
16                                             Attorney for the Plaintiffs

17
     Dated: Jan. 9, 2020                 WEAKLEY & ARENDT, LLP
18
19
                                         By: /S/ James Weakley
20                                             JAMES D. WEAKLEY
21                                             Attorney for Defendant Clerico

22                                            ORDER
23          Pursuant to the parties’ above second stipulation, (Doc. 120), for good cause shown,
24
     the scheduling order dates are MODIFIED as follows:
25
26
27
28

                                                             3
     ____________________________________________________________________________________________
     Joint Stipulation for Continuance of Certain Scheduled Dates; Order, 1:15-cv-01365 DAD-SKO
 1    Event                               Prior Date                   Continued Date
 2
      Non-Dispositive Motion Filing       January 14, 2020             March 2, 2020
 3
      Non-Dispositive Motion Hearing      February 12, 2020            April 1, 2020
 4
      Dispositive Motion Filing           January 14, 2020             March 2, 2020
 5
 6    Dispositive Motion Hearing          March 3, 2020                April 21, 2020 at 9:30
                                                                       a.m.
 7
      Settlement Conference               March 24, 2020               April 30, 2020 at 10:30
 8                                                                     a.m.
 9    Pretrial Conference                 May 18, 2020, at 1:30        Unchanged
                                          p.m
10
11    Trial                               July 14, 2020, at 8:30       Unchanged
                                          a.m.
12
13
     IT IS SO ORDERED.
14
15   Dated:   January 13, 2020                                /s/   Sheila K. Oberto             .
16                                                  UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                             4
     ____________________________________________________________________________________________
     Joint Stipulation for Continuance of Certain Scheduled Dates; Order, 1:15-cv-01365 DAD-SKO
